      Case 1:17-cv-09276-PAE-BCM Document 408 Filed 09/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE BARTER HOUSE, INC., and BRIAN DIMARCO,

                                       Plaintiffs,                     17 Civ. 9276 (PAE)
                        -v-
                                                                             ORDER
 INFINITY SPIRITS LCC, a limited liability company,
 DON GOOD TEQUILA COMPANY, LLC, a limited
 liability company, EUROPEAN INFINITY GROUP
 INC., a corporation, and BRIAN HOPKINS, an
 individual,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an email submission from individual defendant Brian Hopkins

(“Hopkins Declaration”) responding to the ex parte declaration of Tom M. Fini, Esq., and

supporting submissions, see Dkts. 405–07. The Court orders that the Hopkins Declaration be

docketed so as to be accessible to the defense only, and filed under seal.



       SO ORDERED.

                                                         PaJA.�
                                                     ____________________________________
                                                     Paul A. Engelmayer
                                                     United States District Judge
Dated: September 14, 2020
       New York, New York




                                                 1
